                                          Case 3:21-cv-01821-WHO Document 17 Filed 09/15/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SCOTT JOHNSON,                                     Case No. 21-cv-01821-WHO
                                                         Plaintiff,
                                   8
                                                                                            ORDER TO SHOW CAUSE
                                                    v.
                                   9

                                  10     TRAM CHIM'S CORP,
                                                         Defendant.
                                  11

                                  12           Default was entered in this case on May 13, 2021. Nothing has occurred in this case since
Northern District of California
 United States District Court




                                  13   that date.

                                  14           Plaintiff is ORDERED TO SHOW CAUSE by October 1, 2021 why this case should not

                                  15   be dismissed for failure to prosecute. Plaintiff may extinguish this Order to Show Cause by either

                                  16   filing a motion for entry of default judgment on or before October 1, 2021, or by filing an

                                  17   explanation with the Court justifying plaintiff’s failure to pursue this case since May 13, 2021.

                                  18           Failure to respond by October 1, 2021 will result in this case being dismissed for failure to

                                  19   prosecute. Fed. R. Civ. Proc. 41(b).

                                  20

                                  21           IT IS SO ORDERED.

                                  22   Dated: September 15, 2021

                                  23

                                  24
                                                                                                     William H. Orrick
                                  25                                                                 United States District Judge
                                  26
                                  27

                                  28
